 454DECISIONSOF NATIONALLABOR RELATIONS BOARDCustom Chair Mfg. Co.andUpholsterers'Interna-tionalUnion of North America, Local No. 15,AFL-CIO.Case21-CA-7587(formerly3 I-CA-692)March 19, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn December 11, 1967, Trial Examiner RobertCohn issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supportingbrief; the General Counsel filed an answering brief,cross-exceptions, and a supporting brief; and theRespondent also filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor'The Respondents request tor oral argument is hereby denied as therecord, including the exceptions and briefs, adequately presents the issuesand the positions of the parties2The General Counsel excepted to the Trial Examiner's failure to findthat the Respondent, as alleged in the complaint, unlawfully dischargedemployees Rochelle, Castilleja, and Valdez on April 25, 1967, because oftheir participation in a strike against the RespondentWe find merit in thisexception, as the record shows that the Respondent's president, in dis-tributing paychecks to these employees while they were on the picket line,told them that they were terminated as they were warned the day beforethat they would he if they failed to cross the picket line By thus dischargingits employees, we find that the Respondent violated Section 8(a)(3) and(I) of the Act In the attendant circumstances, however, we shall adopt theTrial Examiner's Recommended Order which requires that the Respondentoffers the atorement,oncd three employees reinstatement and awards themhackpay from Junc 21, 1967, when they unconditionally applied, withoutsucess, for reinstatementRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Custom Chair Mfg. Co., Gardena, California, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Delete the last two indented paragraphs con-tained in the notice attached to the Trial Ex-aminer's Decision and substitute the following para-graph therefor:WE WILL offer immediate reinstatement ofClarence Barrett,Mary Rochelle, NatividadCastilleja, and Thomas Valdez, and make themwhole for any loss of pay they may have suf-fered as a result of our discrimination againstthem.2.Add the following immediately above the lineat the bottom of the Appendix attached to the TrialExaminer's Decision:WE WILL notify the above-named employees,if presently serving in the Armed Forces of theUnited States, of their right to full reinstate-ment, upon application, in accordance with theSelective Service Act and the Universal Milita-ry Training and Service Act, as amended, afterdischarge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner. This proceedingunder Section 10(b) of the National Labor Rela-tions Act, as amended (herein called the Act), withallparties represented, was heard at Los Angeles,California, on August 1 to 3, 1967,' upon a com-plaint of the General Counsel of the National LaborRelations Board, dated June 7.The complaint alleges, in substance, that CustomChairManufacturing Company (herein called theRespondent or Company) violated Section 8(a)(I )and (3) of the Act by engaging in certain describedconduct more fully detailed herein.' By its dulyfiled answer, Respondent generally admitted the ju-risdictional allegations of the complaint, but deniedthe commission of any unfair labor practices. Atthe hearing, all parties were given full opportunityto present evidence, to examine and cross-examinethe witnesses, to argue orally, and to file briefs.Oral argument was waived. Subsequent to the hear-ing, helpful briefs were filed with me by counsel foreach party.Having considered the record as a whole, thebriefs, and the arguments of counsel, and upon myAll dates hereinafter refer to 1967 unless otherwise specified2The charge upon which the complaint is based was tiled on April 20(subsequently amended on May 24) by Upholsterers' International Unionof North America, Local No 15, AFL-CIO (herein called the Union)170 NLRB No. 62 CUSTOM CHAIR MFG. CO.455observation of the demeanor of the witnesses whiletestifying, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT AND THE LABORORGANIZATION INVOLVEDThe Respondent is a California-corporation, en-gaged in the manufacture and sale of upholsteredfurniture at Gardena, California. During an annualperiod, the Respondent, in the normal course ofconduct of its business operations, sells and shipsproducts valued in excess of '$50,000 directly tocustomers located outside the State of California.The answer admits, and I find, that the Respondentis engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.The complaint alleges, the answer admits, and Ifind, that the Union is now, and has been at alltimesmaterial, a labor organization within themeaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Setting of the IssuesAs previously noted, the Respondent, at itsGardena plant, is engagedin themanufacture ofupholstered furniture, where it employed at alltimesmaterial herein, approximately 38 productionemployees. Admitted agents of Respondent are itspresident,Anthony (Tony) Musso, his brotherJoseph Musso, the vice president, and Sam Izzo, thesuperintendent of the plant. At issue is the super-visory status of one Robert Pisciotta, a foreman orleadman in the upholstery department.The events giving rise to theissuesin this casecentered- in April when some of the employees en-gagedin unionorganizational activities. Agents ofthe Respondent had interviews, both individuallyand collectively,with the employees _respectingsuch activities, and caused to be conducted a poll(or polls) among the employees in order to-ascer-tain the extent of interest. The General Counselcontends that certain statements made by suchagents, and the conducting of such polls, con-stituted interference with, restraint, and coercion ofemployees in violation of Section 8(a)(1) of theAct.On or about April 19, the - Respondentdischarged one of its employees, Clarence Barrett,assertedlyforinsubordination.However, theGeneral Counsel contends that the real reason forsuch discharge was because the said Barrett was in-strumental in the union campaign, and thedischargewas for the purpose of discouragingmembership, in the Union in violation of Section8(a)(3) of the Act.On or about April 25, certain of the employees ofRespondent concertedly ceased work and went onstrike.The General Counsel argues that the strikewas caused and prolonged by the Respondent's un-fair labor practices and that three employees whoengaged in the strike were discharged because ofsuch conduct. The Respondent contends that thestrike was motivated by economic reasons, and thatthe three employees were legally, replaced beforethey made an unconditional offer to return to work.The Respondent also contends that-the three em-ployees forfeited any right to reinstatement by en-gaging in unprotected activities while on the picketline.The issues thus stated, we proceed to an analysisof the evidence relating thereto:B. The Organizational Campaign and itsReverberationsActivities of the employees looking toward bring-ing the Union into the plant commenced on themorning of April 18. Apparently the idea ger-minated in the mind of employee Trinidad- LeonZaragoza (who is commonly known as Leon), whoapproached fellow employee Natividad Castillejaand asked what he thought about the Union. Thelatter replied that he was for the Union if theycould get it in, so Leon secured a plain sheet ofpaper and signed it at the work bench of employeeClarence Barrett, one of the alleged discriminateesherein. Also present, in addition to the three namedemployees, were Tom Valdez and two others. Leonsigned the paper first, Nat was second, and Barrettwas third. The paper was then passed around theplant for any employee who desired to.sign it. Leonrequested Barrett to contact an official of theUnion and set up a meeting, which was done. Themeeting was scheduled and held at the home ofBarrett the following evening,Wednesday, April19.Near quitting time on April 18, sewing employeesMadeline Garcia and Stella Bingham were calledinto-President Anthony Musso's office, and askedby him why they had signed the paper. Garciareplied that she had been a union member previ-ously, that she still had a withdrawal card, and thatitwould ``not look good" for her not to sign -thepetition.Bingham stated that she signed becausethe other employees did, and that she "just wentalong with them." Musso stated that the question ofunion representation was up to the employees andif the majority wanted it, he would go along. How-ever, he told Bingham that he had authorized araise for her the previous Friday, not realizing thatshe was underpaid.3The following day, Wednesday, April 19, em-ployee Clarence Barrett was discharged under cir-The foregoing findings are based upon the uncontradicted testimony ofGarcia and Bingham Musso, although called as a witness by the Respon-dent. was not interrogated as to this conversation 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDcumstanceswhich will be more fully set forth,infra.Later thatevening, aspreviously noted,a unionmeeting washeld in Barrett's house which was at-tended by approximately 15 of the Respondent'sproduction employees.At the meeting, UnionAgent Jessie Gonzales spoke to the employees con-cerning the advantages of the Union, as wellas rais-ing the questionof Barrett's discharge and what ac-tion, if any, to pursue with respect to that.The following day at the plant, Anthony Mussoheld severalmeetingsof the employees in his officewith respect to the Union. The first meeting in-volved the approximate 10 or 12 employees in theupholstery department.He stated that he un-derstood that the employees had signed a petitionto bring in a union,and if that was what they reallywanted,he would call up the Union himself andsign acontract. He advised them, however, that hedid not think that the Union could offer them anymore thanhe could. (The record indicates that hehad theretofore attempted to keep the wage ratesand other working conditionsin hisplant compara-ble to thoseexisting in unionshops.)He madereference to the Union's insurance policy andstated that his was better since he could take hiswife to her own doctor, and opined that they werefoolhardy if they were seeking union representationfor that reason. He pointed out further that most ofthe employees were already getting the union scaleas far as -wages -were concerned and he could notsee where the advantage of the Union would be inthat respect. - Continuing, he stated that he was"embarrassed" because he had just the precedingFridayandMonday spoken with bookkeeperFrances Alonge and granted wage,raisesto "mostof the-people in the mill or the ones that deservethe raise . .and that that was done. without anyannouncementto the people involved.' EmployeeLeon Zaragoza testified that during the meetingMusso asked him individually why he had signedthe petition. Zaragoza replied that the reason wasbecause he was a nickel under the union scale towhich Musso responded that he had forgotten andthat it would be made up to Zaragoza. The latter, infact, received a wage raise that week.'Musso closed the meeting by indicating to theemployees that he wished them to determinewhether they wanted a union or not. He advisedthat he.did not care how this was accomplished-whether by a show of hands or by voting secretly,but he wanted to know so that he could "call upJessie [Gonzales] and tell him if you want theUnion."Following that meeting, he held another in his of-ficewith the femaleseamstresses,inwhich thesame general format and subject matter obtained.'During the lunch hour that day, a poll.was con-ducted by the employees, Leon Zaragoza and BillBrozovich. They gave the employees a blank pieceof paper on which the latter wrote "Yes" or "No"and placedit ina baseball hat. The ballots werethen-taken into Anthony Musso's office where heproceeded to count them. The vote was 18 for theUnion and 17against.Musso stated that the votewas not conclusive' because one employee did notvote. (Natividad Castilleja was not at work due toillness.)Zaragoza advised Musso that . Castilleja'swas a "Yes" vote, but Musso replied that that didnot make any difference-they still had to have hisballot.-About an hour later Leon Zaragoza and BillBrozovich were called back .into Anthony' Musso'soffice. Present in addition to' Musso, were Superin-tendent Izzo, Foreman Bob Pisciotta, and JohnDeLuccio, a foreman in the mill. Musso stated thatthe first vote could not be considered valid becauseit included the employees in the mill who wouldmore appropriately come under a different union.'Musso requested that another vote be takenomitting the mill employees, and it was, so -agreedby those present. Zaragoza testified that,- at thistime, Musso again asked why he wanted a union, -towhich Zaragoza replied that he.wanted a raise. Healso told Musso that on the first vote he wanted tovote against the Union but was afraid to do so forfear that he- would lose his job. Musso assured himthat however he voted, he would not lose his job.'Whereupon, a- second election was then con-ducted among the upholsterers, seamstresses, andcutterswhile they were at work. Zaragoza- andBrozovich secured pieces of paper and cut them upinto ballots. The employees voted while at theirworkstationsand"placed the ballots back into a boxwhich Zaragoza, at the completion of the balloting,carried, intoMusso's office:The latter againcounted the votes and the result was 6 for theUnion and 21 against. This tally of ballots wassigned by Brozovich, Zaragoza, and DeLuccio andposted on the plant bulletin board by 'Brozovich.9Employee Edward Gonzales testified that -onThursday, April 20,. he had a conversation withRespondent's vice, president, JoeMusso; at hisHowever, the actual facts with respect toithenthe raises in wage rateswere determined were not exactly in accord with what Musso stated on thisoccasion, as u ill he fully discussed,infra,The foregoing finding is based upon the credited testimony ofZaragoza, Musso was not interrogated with respect to that particular con-versation"There was some evidence that in the women's meeting, Musso statedthat there would he some changes in working conditions should the Unioncome in the plant However, the testimony on this point is quite vague, in-definite, and conclusionary-The "mill" constituted the carpentry part of the Respondent's opera-tion,which was separated by partition from the furnitund- making andupholstery functionsMusso was doubtless referring to the Carpenter'sUnion when be made the above stated reference."The foregoing finding is based upon the credited testimony of Zaragoa,none of the other persons present were interrogated with respect to thatparticular conversation .The results of the first election were simply passed throughout the plantby word of mouth CUSTOM CHAIR MFG. CO.workbench at about lunchtime. Musso asked himwhether he signed the list for the Union, and hereplied that he had. Then Musso inquired if Gon-zalesknew who had the list, to which Gonzalesreplied in the negative. (He testified that he, in fact,knew who had the list but did not want to tell Mus-so.)Musso became angry and told Gonzales that hewas going to fire everybody or close the shopbecause he did not want the Union to come into theplace.'oEmployeeDonaldLadd testified that onThursday, April 20, in the afternoon, Joe Musso ap-proached him at his worktable and inquiredwhether or not he signed the paper for the Union.Ladd's answer was noncommittal.Whereupon,Musso advised that Ladd had a raise coming thatweek but that if hisnamewas on the list he wouldbe fired."Employee Thomas Valdez testified that the fol-lowing day, April 21, he had a conversation con-cerning the Union with President Anthony Musso.The latter requested that Valdez not talk about theUnion on worktime, to which Valdez replied that ifhe talked about the Union it would be "on his owntime." Then Musso inquired, "Why are you doingthisto me?",to which Valdez responded, "for morewages ... probably Dwayne (Pisciotta) is not evengetting enough wages-scale rather." Musso asked"if I prove it to you, will you stop it?", to whichValdez did not reply. Later, leadman Bob Pisciottacame by and advised Valdez to talk it over withMusso and "see what you can work out." Ac-cordingly, later on in the day, Valdez went intoMusso's office and discussed wages. Valdez was al-readymaking "over scale," or $3.30 per hour.Musso said that the only employee who wouldbenefit would be his nephew, Joe Musso, Jr., whowas getting $3.10 per hour. Musso had a union con-tract which he showed Valdez. About this point inthe conversation, Vice President Joe Musso cameinto the office and accused Valdez and Clarence[Barrett] of starting the Union. Valdez denied it.Anthony Musso then told Valdez that he had firedBarrett because "he cussed out his brother. "12On . Friday afternoon,April 21,employeeNatividad Castilleja returned to the plant to pick uphis check. (It will be recalled that he was outseveral days that week because of illness.) He wastold by the bookkeeper that Anthony Musso hadthe check and that he (Musso) wanted to talk toCastilleja.Accordingly, the latter proceeded into"'The foregoing is based upon the credited testimony of Gonzales, JoeMusso was not called as a witness although it was not shown that he wasunavailable." The foregoing finding is based upon Ladd's testimony, as corroboratedby the testimony of employee, Mary Rochelle Ladd was not impressive asa witness and his testimony was quite vague and indefinite, requiring con-siderable support and refreshment,by reference to his prehearing affidavitUnder such circumstances, I would be quite reluctant to credit suchtestimony However, in view of the fact that Musso was not called as a wit-457the office where Anthony and Joe Musso wereseated. The following colloquy took place:Q.What was said and by whom when youwere in the office?A.Well, I went in, and Tony said, "Sitdown." He said, "Well, do you know that weare in trouble?"I said, "What do you mean?"He said,"The union deal that we heard thatyou are the gangleader of this union deal."I said, "Oh, is that what they say?"He asked me if I wanted the union, did I signthe paper.I said, "Yes, I did."So, he started asking me why. So I told himthat,well, because of wages, security, havingsomebody to goto in casesomething happenedto me, somebody to back you up or help you. -Itold him about pension.He said, "We won't be -here 25 years."I said,"Well, I don't know. Nobody can saythat."Then they asked me-he said it was myprerogative if I wanted to join theunion justlike areligion.Therewas some morediscussioninwhichAnthony Musso advised Castilleja that the reasonforBarrett'sdischargewas because the latter"cussed his brother"; he also advised that he had"given some guys raises, that they were going to getit that very day on that pay check ...." He thenadvised Castilleja that there was going to be apicket line on Monday and asked if he was going tocross it or not. The latter replied that he did notknow-that he would have to wait until Mondayand see what happened. Joe Musso- then said that ifhe stayed outside (honored the picket line), hemight be fired but Anthony Musso responded, "No,we won't do that." When Castilleja started to leave,Anthony Musso asked him if he would not changehismind about the Union, to which Castilleja said"no1113.On Monday, April 24, shortly before quittingtime,AnthonyMusso called all the employeestogether and gave a short speech. He told them thathe thought that they had put an end to the Union inthe shop but that he understood there was going tobe a picket line in front of the plant the followingmorning. He stated that if the employees wanted aUnion they could have one, but that they shouldlook into it carefully before they designated theness to explain or deny the conversation, and since it was corroborated byanother employee only 4 feet away,Ifind that the conversation occurredsubstantially as herein set forth.12The foregoing findings are based upon the credited testimony of Val-dez, Anthony Musso was not interrogated concerning the conversationand, as above noted, Joe Musso was not called as a witness."The foregoing findings are based upon the credited testimony ofCastilleja. Again, Anthony Musso was not interrogated concerning this par-ticular conversation and Joe Musso was not called as a witness 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion to represent them. He said that if there was apicket line and if a majority of the employees didnot cross the line, he would sign a contract with theUnion; however, he hoped that all of the employeeswould come to work whether they wanted theUnion or not since he needed them. He then askedif there were any questions, and there was noresponse from the employees. Musso then turned toJim Cavallo, foreman in the cutting department, toSuperintendent Sam Izzo, and to Bob Pisciotta,leadman in the upholstery department, and asked iftheyhadanything to add.14OnlyPisciottaresponded. He stated that ". . . the Company, as faras [he] interpreted it, wanted everybody to crossthe line and come to work and that if they didn'tcome to work that it would mean that they didn'twant to come to work under the conditions thatthey were operating under, and that they would beautomatically terminated.15While Pisciotta wasmaking this statement,Musso was standing by,although he was apparently preparing to return tohis office.Analysis and Concluding Findings as to Section8(a)(1) Allegations1.Threats of reprisalIt is, of course, well established that a statementby a supervisor to an employee that the latterwould be discharged or the plant would be closed ifa union came in constitutes restraint and coercionof employee rights protected by Section 7 of theAct, thereby violating Section 8(a)(1) of the Act.Having found that Vice President Joe Musso madesuch a statement to the employee Edward Gonzaleson April 20, I conclude that, by such threat,Respondent violated Section 8(a)(1) of the Act.Ihave found that during a conversation amongAnthony Musso, Joe Musso, and Natividad Castil-leja on Friday, April 21, Joe Musso stated to theemployee that if the latter honored the picket linehe might be fired. General Counsel argues that thatstatement constituted a threat of interference withemployee rights violative of the Act.While or-dinarily I would agree, Castilleja's own testimonyindicated that immediately following Joe Musso'sstatement,Anthony Musso responded, "No, wewon't do that." Under these particular circum-stances, I agree with Respondent's contention thatAnthony Musso's repudiation neutralized the threatand renders a finding of violation unwarranted.It is likewise well established that the statementof Bob Pisciotta to the assembled employees onMonday, April 24, that if they did not come to'vork (cross the picket line) the next day theywould be "automatically terminated," constitutes aviolation of Section 8(a)(1) of the Act, if Pisciottaisone for whom the Respondent is legally ac-countable. That is to say that it is clear that a threatto discharge an employee for engaging in protected,concerted activity violates the statute if the onemaking the threat is a supervisor or other agent ofthe Respondent. The record reflects that Pisciotta,as leadman or foreman of the upholstery line, hascertain authority and powers of direction to theother employees on the line. However, I deem itunnecessary to a resolution of this issue to make asubsidiary finding of whether or not he is techni-cally a supervisor within the definition of Section2(1 1) of the Act, since it is readily apparent that heisone whom the employees had reasonable causeto believe was acting for and on behalf of manage-ment under the particular circumstances here.16Thus, after making his address to the employees,President Anthony Musso turned to the foremen ofthe various departments of his plant and askedwhether or not they had anything to add. Pisciottaproceeded to make the remarks hereinabove setforth while Musso remained at the site. The latter,having made no effort to refute or negate the clearimport of Pisciotta's language, the employees werecertainly entitled to believe that he spoke on behalfof management. I therefore find and conclude thathe was an agent of Respondent at the time, andsuch remarks constituted restraint and coercion ofthe employees' rights violative of Section 8(a)(1)of the Act, as alleged.2.The alleged coercive interrogationRespecting the issue of whether or not the inter-rogation of employees concerning their union ac-tivities constitutes interference,restraint,and coer-cion within the meaning of Section 8(a)(1) of theAct, the Board stated the rule inBlueFlash Ex-press, Inc.,"as follows:In our view, the test is whether,under all cir-cumstances,the interrogation reasonably tendsto restrain or interfere with the employees inthe exercise of rights guaranteedby the Act.In a more recent case of the Court of Appeals forthe Fifth Circuit,N.L.R B. v. Camco, Inc.,340 F.2d803 (1965),the court cites with approval the Courtof Appeals for the Second Circuit's opinion inBourneCo. v. N.L.R.B.,332F.2d 47,which setsforth five factors to be considered in weighing thelawfulness of company interrogation of employees:(1) The background,i.e. is there a historyof employer hostility and discrimination?" General Counsel does not allege or contend that any statement ofMusso's in the April 24 speech is independently violative of Section8(a)( I) of the Actnot interrogated on the point Accordingly, I do not credit Pisciotta to thatextent" See, e g ,International Association of Machinists v Al L R B,31 I U S" Pisciotta added that when he used the word"terminated,"bookkeeper72Frances Alonge,who was standingby, said, "replaced"However,none ofthe employees testified that they heard this"correction,"and Alonge was" 109 NLRB591, 593 (1954) CUSTOM CHAIR MFG. CO.459(2) Thenature of the information sought,e.g. did the interrogator appear to be seekinginformation on which to base taking actionagainst individual employees?(3) Theidentity of the questioner,i.e.howhigh was he in the company hierarchy?(4) Place and method of interrogation, e.g.was employee called from work to the boss'soffice.Was there an atmosphere of "unaturalformality"?(5) Truthfulness of the reply.18The FifthCircuit,speaking through JudgeWisdom, hastens to add, however, that:Thislist is not intended to be definitive and, asProfessor Bok has pointed out,intimidationmay occur even if all of these factors cut infavor of the employer.He warns that "em-ployersmust beware of interrogation unless(1) theyhave valid purpose for obtaining infor-mation concerning the Union's strength; (2)they communicate this purpose to the em-ployees;and (3)they assure the employeesthat no reprisals will be taken."Applying the foregoing principles to the facts ofthe present case,'9 it is apparent that,during theperiod between April 18 and25, both Anthony andJoeMuSSQ overstepped the bounds of legitimateinquiry concerning the union activities of the em-ployees. Thus,' immediately on the heels of the firstevidence of union activities(April 18), AnthonyMusso called two female employees into his officeand interrogated them as to why they signed thepaper which he believed was for the Union. I notethat,unlikeBlue Flash,there was no union requestfor recognition extant,and Musso offered no as-surances against recrimination.Indeed,he notedthat he had authorized a raise for one of the em-ployees. Thefollowing day,AnthonyMusso inter-rogated' ClarenceBarrett as to whether the lattersigned'the paperfor the Union (aswill be morefully detailedhereinafter).On the sameday, JoeMusso similarily queriedDonald Ladd,couplingsuch interrogation with a threat of discharge. Thefollowingday (Thursday), AnthonyMusso inter-rogated Leon Zaragoza as to why he signed thepetition.Uponreceiving Zaragoza's reply that hewas underpaid,Musso promised that he wouldreceive a raise in wages that week.The same day,Joe Musses,inquired of employee Edward Gonzalesif the latter had signed the list,to which Gonzalesreplied in the negative. Musso then made the threatto discharge'the employees or close the plant be-fore he would allow the Union to come into theplace.The following day, AnthonyMusso inquiredof employee Thomas Valdez asto whyhe was "do-ing this [engaging in union activities] to me," towhich Valdez responded "for more wages...."I find and conclude that the foregoing interroga-tions, conducted by the highest officers of theRespondent, without a prior demand by the Union,in a coercive atmosphere, which took place onsome occasions within the sanctum of the pre-sident's office and made, in most instances, withoutassurances against recrimination, constituted inter-ference, restraint, and coercion with employeerights in violation of Section 8(a)(1) of the Act.20Ialso find that the polls which Anthony Mussocaused to be conducted on Thursday, April 20,were a restraint upon employees' rights under thestatute.As both General Counsel and Respondentagree in their briefs, the applicable law relating tothe polls, as of the time they were conducted, is ex-pressed inBlue Flash Express, supra.In that case,the Board established the proposition that inter-rogation concerning union activities, is notper seunlawful, but its legality must be determined from areading of the "record as a whole." Polling was per-mitted under the following conditions: (1) The em-ployer's sole purpose was to ascertain whether aunion demanding recognition actually representedamajority of the employees; (2) the employeeswere so informed; (3) assurances against reprisalwere given; and (4) the questioning occurred in abackground free from employer hostility to unionorganization.Although, as previously noted, there was nounion claim for recognition here, I do not deem thisomission to be critical in the present circumstancessinceMusso announced that such was the reasonfor the taking of the polls, i.e., so that he couldcommunicate with the Union if a majority of theemployees so designated it. He likewise announcedhis general neutrality in the matter. However, it issignificant that he saw fit to announce in themeetings that wage increases would be given thoseunder scale. Moreover, the polling here did not, asinBlue Flash,take place in an atmosphere freefrom employer hostility. As previously set forth,there were a number of instances of individual,coercive interrogation and threats by the highest of-ficers of Respondent, and one of the union leadershad been, as hereinafter found, discriminatorilydischarged. Furthermore, I deem as quite signifi-cant the fact that Anthony Musso, being dissatisfiedwith the results of the first poll (in which the Unionwas apparently the victor), directed that a secondbe taken because of the feigned reason that he uni-laterally determined the unit in the first poll to havebeen inappropriate. This action certainly had thenatural tendency to make the employees believe"340 F 2d 803, 804The Board,inCannonElectric Company,151 NLRB 1465, 1470, ap-plied theBournefactors in that case althoughstatingthat "we considerthese factors tentative only and not of general applicability"-0The Respondent, in itsbrief, contends that any threatening or coercivestatements made by Respondent's officers or agents individually wereneutralized by Anthony Musso's statements of neutrality to the employeesduring the meetings on-April 20 and 24 However, such general assurancesof neutrality do not erase the coercive effect of these intimidatory state-ments See, e g.,N L R,B v. Armstrong Tire and Rubber Company,228F 2d 159, 161 (C A 5), 460DECISIONSOF NATIONALLABOR RELATIONS BOARDthatmanagement was not happy with the choicethey made in the first poll. Finally,Inote that theinterrogation and threat madeby JoeMusso to em-ployee Don Ladd occurred during the afternoon ofThursday,April 20,between the taking of twopolls.Accordingly,based upon the foregoing fac-tors,Iconclude that the conducting of the polls onApril 20 constituted an additional violation of Sec-tion 8(a)(1) of the Act.213.Theannouncement and granting of wageincreasesWith respect to the announcement and grantingof wage increases to the employees by the Respon-dent during the critical period, the record reflects,as previously set forth, that during the group meet-ing held by Anthony Musso on Thursday, April 20,he mentioned that he had been aware that some ofthe employees- were not being paid "scale." As aresult-, he told them that only the previous Friday orMonday he had spoken -with bookkeeper FrancesAlonge about this matter and had granted wage in-creases to "most-of the people in the mill or theones that deserve[d] the raise. . . ." A similar an-nouncement was made by Anthony Musso on April18, 'to StellaBingham,and to Leon Zaragoza onApril 20. The parties stipulated that during the payweek April 14 to 20, 17 of Respondent's produc-tion employees receivedraisesin their wage rate,which was reflected in their checks received onFriday, April 21.With respect to the actual granting of the wageincreases, the testimony of bookkeeper FrancesAlonge shows that while Anthony Musso com-menced granting raises in wages to the men in themill on Friday, April 14, and Monday, April 17, hedid not complete giving raises to other employeesuntilWednesday and Thursday, April 19 and 20.-Thus, it is clear, contrary to the impression Mussosought to convey, that raises to the other employeescame well after Musso learned of the organizationalefforts of his employees. I find and conclude thatsuch conduct was "undertaken with the expressedpurpose of impinging upon [the employees']freedom of choice for or against unionization and[was] reasonably calculated to have that effect."22Itwas therefore violative of Section 8(a)(1) of theAct.C. TheAlleged DiscriminatoryDischarge of CharlesBarrettThis.employee worked for the Company fromOctober, 1965, until his termination on April 19, asan outside trimmer in the upholstery department. Itappears that he was generally a satisfactory em-ployee except that on occasion, due to his "hottemper," he had disagreements with the plant su-perintendent concerning the scheduling of work.However, for aught the record shows, such- dis-agreements never rose to the warning or disciplina-ry stage.As previously set forth, Barrett was one of the in-stigators of the union campaign in the plant, andwas one of the firstsignersof the paper which wascirculated on April 18.-It was he who contacted theunionofficial to arrange for the firstunion meetingto be held at Barrett's home on the evening of April19.During the workday on April 19, Barrett ad-vised employees that such a meeting had beenscheduled:During the afternoon of April 19, leadman BobPisciotta told Barrett that Anthony Musso wouldlike to see him in his office after work. Continuing,Pisciotta advised Barrett that Musso had askedPisciotta if the latter knew who had started theunion talk in the plant-whether it was Nat(Natividad Castilleja) or Dwayne (Pisciotta). BobPisciotta stated that he did not know. Continuing,Pisciotta advised Barrett that Musso had asked himif "Pee Wee" (which was Barrett's nickname in theplant) had started it, to which Pisciotta replied, "ifyou ask him, he will tell you the tntth. "23Barrett went into Anthony Musso's office afterwork that afternoon and Musso's first question waswhether Barrett signed the paper for the Union, towhich the latter said yes. When Musso asked himwhy, Barrett commencedtellinghim what waswrong in the plant and, presumably, ways to rectifyit.For example, he conceded telling Musso that theplant was run like a_ kindergarten. At about thistime, Joe Musso came into the office and askedwhat was going on. According to the testimony 'ofAnthony Musso, Joe Musso continued, stating "Iunderstand you heard something about the Union."Barrett retorted to Joe Musso, "Goddam it, I'm nottalking to you. Shut,your mouth." The conversationthen proceeded, according to the testimony ofAnthony Musso, as follows:I said,"Waita minute.That is it. You can'ttalk this way to us.Imean, if the union is whatyou want, that is fine.Itmakesno difference'tome."So he said, "That is what I want, because Iam workingtoo hard, and with the unionhere," something like that-"That the- unionwould -change everything. We would be work-ing different."-'Two months later, on June 26, 1967, the Board issued its supplementaldecision in StruksnesContruction Co ,165 NLRB 1062, in which itmodified the criteria of legality respecting the taking of employee polls.However, [ have not attempted to assess the facts in this case in the lightofsuch modified criteria in the spirit of the Board's doctrine against suchretroactivity See, e g,Oleson's Foods,167 NLRB 543N L R.B v Exchange Parts Company,375 U.S 405,409The foregoing findings are made upon Barrett's undenied testimonyAlthough Bob Pisciotta was called as a witness, he was not interrogated asto this particular conversation. CUSTOM CHAIR MFG. CO.Imentioned,"Iam sure the union is notgoing to change the methodof myoperation,but if this is what you want,a union shop, andfrom the way you are talking."Thenat that time Frances came in and said,"Should I make out his check?Did he quit?"I said,"Tguess he did."I said,"If this is the way he wants it," and hewalked out so I didn't see him until the nextmorning.Apparently there was some question in Barrett'smind when he arrived home concerning whether hehad been discharged,so he telephoned Bob Pisciot-ta and asked whether he knew anything. WhenPisciotta replied that he had not been there and didnot know,Barrett inquiredwhat he(Barrett)should do. Pisciotta advised Barrett to report towork the following morning as he normally would,and his status would be resolved at that time.Meanwhile, during the eveningofApril 19,Anthony Musso had a conversation with his brotherJoe concerning Barrett's status.Musso testified thathe "honestly thought"thatBarretthad quitbecause he said something to the effect that he(Barrett)wanted to work in a union shop andMusso replied that if he felt that way he ought to golook for one.24Anthony Musso testified that it wasduring this conversation between the two brothersthat the decision was made to terminate Barrett as-sertedly because he spoke to Joe Musso in themanner indicated..Barrett returned to the plant the next morningand clocked in. However,as he started to work, Su-perintendent Izzo told him that Anthony Mussowould like to see him in the office.When he arrivedthere,according toMusso'stestimony,Barrettcommenced to apologize;however,Musso told himthat he no longer wanted Barrett to work for himanymore because of the way he talked to hisbrother. Barrett left.Analysis and Concluding Findings as to BarrettThe general rule respecting liability of an em-ployer for an alleged discriminatory discharge inviolation of Section 8(a)(3) has been oft stated bythe Board and courts in varying language.25 It wasrecently, succinctly stated by the Court of Appealsfor the Fourth Circuit in theLexington Chair Case,as follows:It is, of course, well settled that union activityisno bar to a discharge, for "the right to hireand fire for sound business reasons is still amanagerial prerogative."N.L.R.B. v. Williams,195 F.2d 669, 672 (4th Cir.), cert. denied 344U.S. 834 (1952). But if discouragement of='However, there isno evidence that Barrett usedthe word"quit" dur-ing the conversation."' See,e g, N.L R.B v Ace Comb Co,342 F.2d 841 (C A 8, 1965);N L R.B. v. Lexington Chair Co,361 F 2d 283 (C A 4, 1966),N L R.B v461union membership is a substantial, motivatingreason for a layoff, the existence of an al-ternate ground of justification is no defense."The charge is sufficiently established if, in ad-dition to an economic ground shown in theLabor Board hearing, there is proof fromwhich the examiner may fairly find ... that thelayoffs were motivated by a purpose to inter-ferewithunion organizational activities."N:L.R.B. v. Associated Naval Architects, Inc.,355 F.2d 788, 792 (4th Cir. 1966).In applying the foregoing principles to the case atbar, it appears that Barrett was generally a satisfac-tory employee, and that he was a leading proponentof the Union to which the Respondent was op-posed. That, of course, would not immunize himfrom discharge for insubordination to an officer ofRespondent, if that was the "real motive" for thedischarge.26 However, after a careful considerationof all the evidence I am convinced that it was notthecompelling reason.Thus, it is clear thatAnthony Musso did not determine to dischargeBarrett immediately following the utterance of theoffensive language, in a moment of pique. The deci-sion to 'discharge was not reached until sometimelater, after a careful consideration of all factors.Thus Anthony Musso apparently did not considerthe language so offensive as to warrant dischargeon the spot. Some of the criteria he must have con-sidered were,that Barrett was a good worker buttended to be a little hotheaded. But this was knownthroughout the tenure of his employment, and norecriminations or disciplinary actions were previ-ously imposed. Moreover, the following morning,according to Anthony Musso's testimony, Barrettapproached him in an apologetic mood, but Mussowould have none of it. Clearly, had it not been foranother factor-in this case, the imminence of theUnion (to which Musso was opposed), and Bar-rett'spreeminence in it-the extreme penalty ofdischarge would not have been imposed. The lan-guage of the Court of Appeals for the Ninth Circuitin a recent case27 seems appropriate here:Actual motive, a state of mind, being thequestion, it is seldom that direct evidence willbe available that is not also self-serving. Insuch cases, the self-serving declaration is notconclusive; the trier of fact may infer motivefrom the total circumstances proved. Other-wise no person accused of unlawful motivewho took the stand and testified to a lawfulmotive could be brought to book. Nor is thetrier of fact-here the trial examiner-requiredto be any more naif than is a judge.If he findsthat the stated motive for a discharge is false, hecertainly can infer that there is another motive.Longhorn Transfer Co ,346 F 2d 1003 (C A. 5, 1965),N L R B v GreatEastern Color LithographicCorp, 309 F 2d 352 (C_A 2, 1962 )"SeeRadio Officer's Union v N L R.B,347 U S. 17, 42-44, N L RB vBroil n Food Store,380 U S 27827 Shattuck Denn Mining CorporationvN L.R B, 362 F.2d 466, 470 462DECISIONSOF NATIONALLABOR RELATIONS BOARDMore than that, he can infer that the motive isone that the employer desires to conceal-an un-lawful motive-at least where, as in this case,the surrounding facts tend to reinforce that in-ference.[Emphasis supplied.]In the light of that decision, I conclude, basedupon a consideration of all the evidence in therecord bearing upon the issue, that the reason as-signed by the Respondent for the discharge was notthe "real reason," but rather that a substantial,motivating purpose in effectuating the dischargewas to discourage union membership in violation ofSection 8(a)(3) and (1) of the Act.D. The Alleged Unfair Labor Practices StrikeAs previously noted, on Monday, April 24, nearquitting time,AnthonyMusso made a speech to theemployees in which he stated, among other things,that he understood that they were going to have apicket line in the morning. It also appears that asthe employees left work that day, leaflets were dis-tributed at the plant entrance which,in essence, af-,firmed the fact that picket lines would beestablished the following morning and that "thereason for this picket line is in protest to this com-pany's unfair labor practices." The leaflet goes onto, say that charges had been filed with the Board,and requested the employees to respect the picketline. The leaflet was signed by the Union as well aslocals of the Carpenters and Teamsters Union .211The following morning, April 25, a picket linewas- established by representatives of the Unionabout the Respondent's plant. The legend on thepicket signs stated "unfair labor practices," andwas signed by the various -local unions who con-ducted the picketing.Thethreeallegeddiscriminateesherein(Natividad Castilleja,Mary Rochelle, and ThomasValdez) were the only three employees of Respon-dent who honored the picket line and participatedin the picketing. The remainder of the employeescrossed the line and went to work. About noontime,on April 25, Anthony Musso distributedchecks to the three employees, which representedpayment for their services for the preceding Fridayand Monday. These were the last checks receivedby the employees from the Respondent.On June 21, a telegram was sent from theUnion's business representative to Anthony Mussorequesting unconditional reinstatementon behalf ofthe three above-named employees, as well asClarenceBarrett,to their former or substantiallyequivalent positions of employment.This telegramwas answered by Respondent's attorney on June28, in which the Respondent declined the Union'soffer on the grounds that: (1) Clarence Barrett had"quit on April 19, 1967," and (2) the Respondenthad filled the positions of the other three in-dividuals.Moreover, the attorney claimed that their-" See Resp Exh 4"See G C Exh 4positionswere not available to them -because oftheir conduct during the strike in which they"manifest[ed] their complete disrespect for theiremployers and fellow employees, and the propertyof their employers and fellow employees...."2Concluding Findings as to the April 25 StrikeThe General Counsel- urges that the strike, fromits inception,was causedby theRespondent's un-fair labor practices. The Respondent urges that itwas simply,an economic strike. In my view, theGeneral Counsel proveda prima faciecase- on thisissue,by showing that the Respondent had, in fact,committed substantial unfair labor practices-duringthe week preceding the strike, and that the Unioninformed the Respondent and the employees that itwas prepared to engage in picketing to protest suchunfair labor practices. Although certainly not con-clusive on the issue, the stated purpose of thepicketing was corroborated by the language on thepicketsigns.When the -three employees joined thepicket line, they aligned themselves in the protestand became a part of it. Thus, they became unfairlabor practice strikers.The only testimony offered by Respondent tonegative this line of evidence was that of the book--keeper Francis Alonge who testified thatin a con-versation with Mary Rochelle on the first morningof the strike Alonge asked Rochelle what was thereasonfor this, to which the latter replied that shefelt sorry for Stella [Bingham]. There was alsosome testimony on cross-examination by the wit-ness Zaragoza that at the union meeting at Barrett'shouse on April 19, Business Representative Gon-zales made some statement to the effect that ".. .he didn't want a vote, that he wanted us to picket . ..that the only way he could picket or something,was if they had fired Clarence. . . ." This rathervague testimony does not necessarily rebut theGeneral Counsel's case, but in any event,is not suf-ficient, in my judgment, to .overcome suchprimafaciecase on this issue. Accordingly, I find that,-from its inception, the strike which commenced onTuesday, April 25, wasat all timescaused by theRespondent's unfair labor practices, and that- it wastherefore an unfair labor practice strike. Underthese circumstances, it is well established that itwas the Respondent's legal obligation to reinstatethestrikerstotheirformeror substantiallyequivalent positions upon unconditional- applicationtherefor. Respondent not having done so since June21, I shall order an appropriate remedy.30III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above,occurring in connection with its interstate opera-tions, have a close,intimate,and substantial rela-"' In view of the foregoing finding,Ideem it unnecessary to determinewhether or not Respondent illegally discharged the three employees onApril 25 since the remedy would bethe same CUSTOM'CHAIR MFG. CO.463tion to trade,, traffic, and commerce among theseveral States, and tend to lead to labor disputesburdening and obstructing commerce and the freeflow thereof.IV.THE REMEDYHaving found that the Respondent has engagedin certain unfair practices, I will recommend that itbe ordered to cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act. As it has been found that theRespondent discriminatorily discharged ClarenceBarrett, it will be ordered to reinstate him, withoutprejudice to his seniority or other rights andprivileges, and make him whole for any loss of payhe may have suffered by reason of the discrimina-tion against him. Backpay shall be computed on aquarterly basis in the manner proscribed by theBoard inF.W. Woolworth Company,90 NLRB 289,and shall include interest at 6 percent per annum,as provided inIsisPlumbing & Heating Co.,138NLRB 716.Having also found that the striking employeeswere unfair labor practice strikers, I shall recom-mend that each such striking employee shall be of-fered immediate and full reinstatement to hisformer or substantially equivalent position withoutprejudice to his seniority or other rights andprivileges, if necessary, by discharging other em-ployees who may have replaced him. Respondentshall also be required to make whole all strikingemployees for any losses they may have suffered asa result of the Respondent's failure to reinstatethem after the Union's unconditional applicationfor reinstatement on June 21, 1967. Any backpaydue shall be determined in accordance with the for-mula set forth in theWoolworthandIsis Plumbingcases,supra.As the nature and extent of the unfair labor prac-ticescommitted indicate the Respondent mayhereafter resort to other and like unfair labor prac-tices, itmust also be ordered to cease and desistfrom in any other manner infringing on the rights ofits employees as guaranteed in the Act.31CONCLUSIONS OF LAW1.The Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating against its employee CharlesBarrett in order to discourage membership in theUnion among its employees, Respondent engagedin unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.4.By interfering with, restraining, and coercingemployees in the exercise of rights guaranteed inSection 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices withinthe meaningof Section 8(a)(1) of the Act.5.The strike which began on April 25, 1967,was caused and prolonged by the Respondent's un-fair labor practices, and was, therefore, an unfairlabor practice strike.6.By failing to reinstate certain unfair laborpractice strikers after an unconditional applicationby the Union, Respondent violated Section 8(a)(3)and (1) of the Act.7.The unfair labor practices enumerated aboveareunfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of theAct." The, Respondent argues in its brief that reinstatement and backpayshould he denied the strikersbecause of certain conduct theyengaged inwhile on thepicketline, citing such easesasEfcoManufacturing,Inc ,108NLRB 245, andN L R B v Longview Furniture Company,206 F 2d 274The evidence in the record reflects that the two male strikers did,on occa-sion, during the picketing make an obscene gesture toward Anthony Mus-so, also the picketersadded thephrase "Custom Chair stinks"to one ormore of their picket signs at some time during the picketing While suchconduct is not to he condoned,there is no evidence of physical violence,conduct prohibiting ingress or egress from the plant, or "insulting andprofane language calculated and intended to publicly humiliate anddegrade employees who are attempting to work in an effort to preventthem from working,"N L R B v.Longview Furniture Company, supraInshort,the strikers'conduct,considered both qualitatively and quantitative-ly, does not measure up to that in the cited cases and is not sufficient, in myjudgement,towarrant the denial of the ordinary reinstatement andbackpay orderRespondent makes the same contention respecting Barrett,ie , that noreinstatement should be accorded him because of the insulting remarkmade to Joe Musso However,it is clear that any such remark was made inthe heat of argument and Barrett concededly offered to apologize the fol-lowingday Underthe circumstances,Ido not believe thathis conduct war-rants a denialof thecustomary reinstatement and backpay orderFinally,the Charging Party requests me to issue a bargaining order to theEmployer to bargain collectively with the Union,although acknowledgingthe absence of a bargaining demand and the precarious evidence in supportof majority status In support of such contention, the Charging Party citessuch cases asBannonMills, Inc,146 NLRB 611, andBilmskiSausageManufacturingCompany,Inc,132 NLRB 229 While I am aware of thesecases and others (see, eg,Northu es Engineering Company,158 N LRB624 enfd 376 F.2d 770 (C A D C),Western Aluminumof Oregon,Incor-porated,144 NLRB 1191, and cases cited) in which the Board has issuedbargaining orders in the absence of a bargaining demand,such cases are, ofcourse, as the Charging Party acknowledges, an exception to the generalrule and have been applied only in those cases where the employer's antiu-nion conduct has been so egregious that the absence of such an orderwould be manifestly unfair Moreover, in those cases, the union's majoritystatus was clearly established by means of either a Board conducted elec-tion or union authorization cards Here, on the other hand, as the ChargingParty further acknowledges, the only evidence of the union's majoritystatus is based upon the shifting sands of employer conducted -pollsAlthough the Charging Party's argument that a majoritystatus on behalf ofthe Union was indicated by the first poll inspite of the employer's unfairlabor practices, the state of the record respecting the secrecy of the ballotin such poll is open to question There was some testimony in the recordthat a majority of employees had, in fact,signed the"paper" which was dis-tributed throughout the plant on April 18, however,that paper waspresumably destroyed and never introduced in evidence in this case Ac-cordingly,such testimony has a distinct hearsay quality In short,while theCharging Party's argument has temptingly persuasive qualities,Iam notconvinced that the record in this case clearly established the majority statusof the Union so as to bring this situation within the doctrine of those casescitedsupra.Therefore, I deny the Charging Party's motion. 464DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law and upon the entire record inthe case, it is recommended that the Respondent,Custom Chair Manufacturing Company, Gardena,California, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discriminating in regard to hire or tenure ofemployment or any term or condition of employ-ment inorder to discourage membership in Uphol-sters' International Union of North America, LocalNo. 15, AFL-CIO, or any other labor organization.(b)Coercivelyinterrogatingany employee con-cerning activities on behalf of a labor organization.(c)Announcing, promising, or ranting wage in-creases or any other benefits or improvements interms or conditions of employment, to its employeesin order to induce them to refrain from becomingor remaining members of the Union or giving anyassistance or support to it.(d) Threatening employees with loss of jobs,plant closure, or other adverse economic con-sequences should they join a union or engage in ac-tivities on its behalf.(e) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of self-organization, to form, join, or assistUpholsterers'InternationalUnion of North Amer-ica, Local No. 15, AFL-CIO, or any other labor or-ganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to en-gage in other concerted activities for the purpose ofcollective bargaining or mutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action which isdesigned to effectuate the policies of the Act:(a)Offer to Charles Barrett, Natividad Castil-leja,Mary Rochelle, and Thomas Valdezimmediatereinstatement to their former or substantiallyequivalent position,without prejudice to theirseniority or other rights previously enjoyed, andmake each of them whole for any loss of pay hemay have suffered by reason of the discriminationagainst 'him, in the manner described in "TheRemedy" section of this Decision.(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords,, timecards, personnel records and reports,and all other records necessary and relevant toanalyze the amount of backpay due and the rightsof employment under the terms of this Recom-mended Order.(c)Notify the above employees if presently serv-ing in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d) Post at its Gardena, California, plant copiesof the notice marked "Appendix. "32 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 21, after being duly signed by theRespondent's representative, shall be posted by itimmediately upon receipt thereof, and maintainedby it for 60 consecutive days thereafter,in con-spicuous places, including all places where noticesto employees are customarily posted.- Reasonablesteps shall be taken by the Respondent to insurethat said notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director for Region 21,inwriting,within 20 days from the date of thereceipt of this Decision, what steps Respondent hastaken to comply herewith.33IT IS FURTHER ORDERED that nothing hereinaboveshall require the Respondent to cancel or abrogateany raises in wages or other improvements in work-ing conditions which the Respondent has hereto-fore granted to its employees." In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice and where it ap-pears in this Decision In the further event that the Board'sOrder is en-forced by a decree of a United States Court of Appeals, the words "aDecree of the United States Court of Appeals Enforcing an Order" shall besubstituted for the words "a Decision and Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to ,read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESAfter a trial before a Trial Examiner of the Na-tional Labor Relations Board, at which all sides hada chance to give evidence, it has been found thatwe, Custom Chair Manufacturing Company, vio-lated the National Labor Relations Act, -and wehave been ordered to post this notice to inform ouremployees of their rights.The Act gives all employees these rights:To organize themselvesFo form, join, or help unionsTo strikeTo bargain as a group through arepresentative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of these thingsWe have been ordered to assure our employeesthat we will not do anything that interfereswith these rights.You are free to join the Upholsterers' Interna-tional'Union of North America, Local No. 15,AFL-CIO, or any other union, and, by majori-ty choice, elect any union to represent you inbargaining with us. CUSTOM CHAIR MFG. CO.465WE WILL NOT fire you or close the plant orpunish you or treat you differently in any waybecause you joined the Union or favored aunion.WE WILL NOT coercively ask you anythingabout the Union or who is in the Union or whofavors it.WE WILL NOT threaten to fire you or punishyou or treat you differently in any way if youjoin or work for a union, or talk to other em-ployees about a union.WE WILL NOT promise or grant you benefitsin order to get-you to withdraw from the Unionor stop supporting it.Ithasbeen found that we dischargedClarence Barrett and refused to reinstate MaryRochelle,NatividadCastilleja,and ThomasValdez because they were for the Union andtook part in the strike. It was found that thisviolated the National Labor Relations Act.As to these employees, we will give them backtheir jobs and seniority and we will make upthe pay they lost and also pay them 6 percentinterest.CUSTOM CHAIRMANUFACTURING CO.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, EasternColumbia Building, 849 SouthBroadway,LosAngeles,California90014,Telephone 688-5200.350-999 0 - 31 - 31